Title: To Thomas Jefferson from Samuel Huntington, 26 October 1780
From: Huntington, Samuel
To: Jefferson, Thomas


Philadelphia, 26 Oct. 1780. Circular letter to the state executives enclosing a resolve of Congress of 21 Oct. “which makes  some Alteration in the late Arrangement of the Army … requested by the Resolution of the 8. Instant‥‥ The whole of the Troops are to be enlisted during the War, and join their respective Corps by the first Day of January next.” This resolution “was adopted in Consequence of a Letter from the Commander in Chief expressing his Sentiments on the Subject in pressing and explicit Terms.”
